


RUBY TUESDAY, INC.
SEVERANCE PAY PLAN




Section 1
Establishment of the Plan




1.1           Purpose.  The purpose of the Plan (as defined below) generally is
to provide severance benefits under the circumstances described below to
Eligible Employees (as defined below) of the Company (as defined below) in the
event that their employment is involuntarily terminated by the Company because
business conditions require the Layoff (as defined below) of one or more
affected Eligible Employees.  This Plan is designed to ease a difficult event
for such Eligible Employees by providing temporary replacement income.  The
receipt of severance benefits under this Plan is subject to all of the
conditions and restrictions set forth below.  The Plan is not intended to
provide any benefits to employees who quit, resign or retire voluntarily, accept
another position with the Company or any of its Affiliates (as defined below),
or who are otherwise discharged involuntarily (including, but not limited to,
performance reasons, violations of company policy, or unlawful conduct) other
than due to a Layoff (as defined below).


1.2           Type of Plan.  This Plan in intended to constitute an employee
welfare benefit plan within the scope of Section 3(1) of ERISA and, more
specifically, a severance pay plan within the scope of Department of Labor
Regulations Section 2510.3-2(b), and is to be interpreted in a manner consistent
with such provisions.


               1.3           Effective Date.  The effective date of this
amendment and restatement is July 21, 2010 and applies to qualifying Layoffs
occurring on and after July 21, 2010.


Section 2
Definitions


2.1           “Affiliate” means any entity which is controlling, controlled by,
or under common control with the Company, as determined by the Company in its
sole discretion.


2.2           “Agreement for Separation of Employment” means an agreement, in
the form prescribed by the Plan Administrator, which provides for the terms of
the Layoff and for the release and discharge of the Company and related persons
and entities from any and all actions, suits, proceedings, claims, demands or
causes of action, in any way directly or indirectly related to or connected with
the Eligible Employee's employment with the Company or the Termination of
Employment with the Employer, including but not limited to, claims relating to
discrimination in employment.


2.3           “Board of Directors” means the Board of Directors of the Company.


2.4           “Cause” means the occurrence of any of the following reasons for
the discharge or other involuntary termination of an Eligible Employee of his or
her employment with the Employer:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           willful refusal by an Eligible Employee to follow a lawful
direction of any superior officer of the Company or an Affiliate, provided the
direction is not materially inconsistent with the duties or responsibilities of
the Eligible Employee’s position;


(b)           sustained performance deficiencies which are communicated to the
Eligible Employee in writing as part of formal performance reviews and/or other
written communications from any superior officer of the Company or an Affiliate;


(c)           misconduct by the Eligible Employee, including, but not limited to
fraud, intentional violation of or negligent disregard for the rules and
procedures of the Company or an Affiliate (including a violation of any business
code of conduct maintained by the Company or an Affiliate), dishonesty,
insubordination, theft or other illegal conduct, violent acts or threats of
violence, or unauthorized possession or use of  controlled substances on the
property of the Company or an Affiliate, or any other terminable offense under
the policies and practices of the Company or an Affiliate;


(d)           intentional disclosure by the Eligible Employee to an unauthorized
person of confidential information or trade secrets of the Employer, the Company
(if different) or any Affiliate;


(e)           any act by the Eligible Employee of fraud against, material
misappropriation from, or significant dishonesty to either the Company or an
Affiliate;


(f)           conviction by the Eligible Employee of a felony;


(g)           a material breach of any agreement with the Company or an
Affiliate to which an Eligible Employee is a party, provided that the nature of
such breach shall be set forth with reasonable particularity in a written notice
to the Eligible Employee who shall have ten (10) days following delivery of such
notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Plan Administrator or its delegatee, susceptible to
a cure; or


(h)           any other involuntary or constructive termination of an Eligible
Employee’s employment that does not constitute a Layoff;


For purposes of the Plan, the determination of whether a discharge or other
release from employment is for Cause will be made by the Plan Administrator, in
its sole and absolute discretion, and such determination will be conclusive and
binding on the affected Employee.


2.5           “Code” means the Internal Revenue Code of 1986, as amended, and as
construed and interpreted by valid regulations and rulings issued thereunder.


2.6           “Company” means Ruby Tuesday, Inc., a Georgia corporation, and any
successor thereto.


2.7           “Eligible Employee” means an Employee who, as of the Layoff Date:
 
 
 
 

--------------------------------------------------------------------------------

 


 (a)           is employed in an employment classification identified in Section
4.1;


 (b)           does not have a personal services contract with the Company; and


 (c)           has not previously agreed either orally or in writing to waive
eligibility for this Plan, as determined by the Plan Administrator based on
Employer records.


2.8           “Employee” means a common law employee of an Employer, as
reflected on the Employer’s payroll records, excluding (a) employees classified
or reclassified by an Employer as intermittent, temporary, seasonal, project or
occasional; (b) persons classified by an Employer as independent contractors,
regardless of how such employees may be classified or reclassified by any
federal, state, or local, domestic or foreign, governmental agency or
instrumentality thereof, or court; (c) expatriate employees; and (d) employees
covered by a collective bargaining agreement, unless the collective bargaining
agreement provides for participation in the Plan.


2.9           “Employer” means the Company and each Affiliate that the Company
shall from time to time designate as an Employer for purposes of the Plan.


2.10           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and as construed and interpreted by valid regulations and
rulings issued thereunder.


2.11           “Layoff” means (a) the involuntary Termination of Employment of
an Eligible Employee from the Employer due to (i) the elimination of an
employment position by the Employer due to duplicative or unnecessary positions
or an announced program to reduce the size of the Employer’s workforce (other
than an announced plan to reduce the size of the Employer’s workforce due to a
decline in the census at a facility or location or the termination of a contract
for services at a facility or location); or (ii) an announced plan of corporate
downsizing or a reduction in force or job elimination (other than an announced
plan to reduce the size of the Employer’s workforce due to a decline in census
at a facility or location or the termination of a contract for services at a
facility or location); provided, however, that in no event will an involuntary
termination of employment be considered a Layoff if the involuntary termination
of employment is due to Cause; (b) voluntary Termination of Employment of an
Eligible Employee from the Employer due to the material reduction of the
Eligible Employee’s annual base salary or annual rate of bonus potential
(determined as a percentage of annual base salary) which is not otherwise part
of a program of base salary or bonus potential reductions applicable to one or
more other Eligible Employees; and (c) the Termination of Employment of an
Eligible Employee by mutual agreement with the Company.


2.12           “Layoff Date” means an Eligible Employee’s last day of employment
in connection with a Termination of Employment on account of his or her Layoff.


2.13           “Participant” means an Eligible Employee who meets the
requirements for benefits under the Plan, as set forth in Section 3 of the Plan.


2.14           “Plan” means the Ruby Tuesday, Inc. Severance Pay Plan.


2.15           “Plan Administrator” means the Company.

 
 

--------------------------------------------------------------------------------

 
 
2.16           “Successor Employer” means any entity that:


  (a)           assumes operations or functions formerly carried out by the
Employer (such as the buyer of a facility or any entity to which an Employer
operation or function has been outsourced);


  (b)           is an Affiliate; or


  (c)           makes a job offer at the request of the Employer (such as a
joint venture of which the Employer is a member).


2.17           “Termination of Employment’ means a Participant’s “separation
from service” within the meaning of Code Section 409A that also is a complete
cessation of the Participant’s status as a common law employee of the Company
and all Affiliates.


2.18           “WARN Act’ means the Worker Adjustment and Retraining
Notification Act.




Section 3
Participation


3.1           Eligibility.  An Eligible Employee becomes a Participant if he or
she is an Eligible Employee who experiences a Termination of Employment that is
a Layoff, subject to the further conditions in Sections 3.2 through 3.4 and the
additional limitations otherwise set forth in the Plan.


3.2           Condition Precedent.  Notwithstanding the forgoing, benefits under
this Plan shall become payable to a Participant only if the Participant executes
an Agreement for Separation of Employment, in a form acceptable to the Plan
Administrator, that becomes irrevocable no later than sixty (60) days following
the Layoff Date.


3.3           Changed Decisions.  The Employer has the right to cancel a Layoff
or reschedule a Layoff Date at any time before the Layoff Date.  A Participant
will not become eligible for benefits under this Plan if the Layoff Date is
cancelled or if the Participant voluntarily terminates employment before the
Layoff Date specified by the Employer.


3.4           Ineligibility for Severance Pay.  Under no circumstances shall
severance benefits be payable under the Plan to any Participant:


(a)           whose employment is terminated for Cause;


(b)           whose employment is terminated during a period in which such
Participant is not actively at work (i.e., has been on leave of absence,
disability or workers’ compensation) for more than twenty-six (26) weeks, except
to the extent otherwise required by law;


(c)           who (other than for reasons listed in Section 2.11(b) herein)
voluntarily quits or retires, regardless of the reason, whether or not such
Participant claims a constructive discharge or whether or not a constructive
discharge is subsequently determined to have occurred;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           who dies;


(e)           who receives an offer of employment by the Participant from a
Successor Employer to commence promptly following his or her Termination of
Employment by the Employer, whether the Participant accepts the position or not;
or


(g)           who is offered continuing employment by the Company or an
Affiliate in another job position, whether the Eligible Employee accepts the
position or not;


3.5           Duration.  A Participant remains a Participant under the Plan
until the earliest of:


(a)           the date the Participant is no longer an Eligible Employee;


(b)           the payment of severance benefits in full following a Layoff Date;
or


(c)           the date the Plan terminates.


Section 4
Severance Benefits
 
4.1            Cash Severance Benefits.  The amount of severance payable to each
Participant is specified in the chart below:
 
 
 Title of Employee
 
 Amount Payable
  Senior Vice President and above
 
 Two (2) times the Employee's  annualized  base salary, exclusive of  bonus
 

 


4.2           Payment.  Severance benefits due under Section 4.1) will be paid
in cash, will be subject to applicable federal, state, and local tax and other
payroll withholding, and will be payable in a lump sum no later than the
fifteenth (15th) day of the third month following the Layoff
Date.  Notwithstanding the foregoing, if the Participant is a “specified
employee” within the meaning of Code Section 409A, if and to the extent that the
benefits provided in Section 4.1 cannot be paid at the time contemplated without
violating Section 409A(a)(2)(B)(i), payment shall be delayed until six (6)
months after termination of employment (or any earlier date permitted under
Treasury Regulations Section 1.409A-1(i) (or any successor guidance)).  Any
payments that are so delayed shall be paid in a lump sum in cash upon the date
the delayed payments can first be made.


4.3           Funding.  All benefits provided under the Plan shall be paid from
the general assets of the Employer.
 

 
 

--------------------------------------------------------------------------------

 
4.4           Withholding.  A Participant shall be responsible for payment of
any federal, Social Security, state and local taxes on severance benefits
provided under the Plan.  The Employer shall deduct from the severance benefits
any federal, Social Security, state or local taxes which are subject to
withholding, as determined by the Employer.
 
4.5           Offsets to Severance Benefits.
 
(a)           Severance benefits determined pursuant to Section 4.1 will be
offset by any amount paid or payable to a Participant (but only to an amount not
less than zero) pursuant to WARN, or any similar state law, in lieu of notice
thereunder.
 
(b)           If, at the time severance benefits are payable hereunder, a
Participant is indebted or obligated to the Company or any Affiliate, then such
severance benefits may, at the discretion of the Plan Administrator, be reduced
by the amount of such indebtedness or obligation to the extent allowable under
applicable federal or state law; provided that an election not to offset shall
not constitute a waiver of a claim for such indebtedness or obligation, in
accordance with applicable law.
 
(c)           Notwithstanding any provision in the Plan to the contrary,
severance benefits shall be reduced by the amount of any other severance
payments made by the Employer as a result of any obligation arising outside of
the Plan .
 


4.6           Integration With Other Payments.  Severance benefits under this
Plan are not intended to duplicate such benefits as workers’ compensation wage
replacement benefits, disability benefits, pay-in-lieu-of-notice, severance pay,
or similar benefits under other benefit plans, severance programs, employment
contracts, or applicable laws, such as WARN.  Should such other benefits be
payable, benefits payable to a Participant under this Plan will be offset or,
alternatively, where otherwise permissible, the Plan Administrator may deem
benefits previously paid under this Plan as having been paid to satisfy such
other benefit obligations.  In either case, the Plan Administrator, in its sole
discretion, will determine how to apply this provision and may override other
provisions in this Plan in doing so.


4.7           Limitations.  All benefits provided pursuant to or on behalf of
any Participant under the Plan shall be made in accordance with the safe harbor
limitations for severance pay plans set forth in Department of Labor Regulations
Section 2510.3-2(b) (which generally provide that payments be completed within
twenty-four (24) months and that the total payments made not exceed the
equivalent of twice a Participant’s annual compensation during the year
immediately preceding the year of termination).  In the event the benefits under
this Plan of any Participant exceed the safe harbor limitation concerning
severance pay amounts, such benefits shall be forfeited to the extent of the
excess amount.  For purposes of this Section 4.7, the term “annual compensation”
means the total of all compensation, including wages, salary and any other
benefit of monetary value which was paid as consideration for the Employee’s
service during such year, as determined in accordance with Department of Labor
Regulations Section 2510.3-2(b)(2)(i).  If the benefits provided under the Plan
are required to be reduced by this Section 4.7, the Employer shall determine the
manner and type of benefits subject to reduction.
 
 
 
 

--------------------------------------------------------------------------------

 


Section 5
Claims for Benefits


5.1           Claims Procedure.  A Participant may file a written claim with the
Company if the Participant believes he or she did not receive all benefits to
which he or she is entitled under Section 4.  The written claim must be filed
within sixty (60) days of the Participant’s Termination of Employment.  In the
event that a claim is denied, the Company shall provide to the claimant written
notice of the denial within ninety (90) days after the Company receives the
claim, unless special circumstances require an extension of time for processing
the claim.  If such an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period.  In no event shall the extension exceed a period of
ninety (90) days from the end of such initial period.  Any extension notice
shall indicate the special circumstances requiring the extension of time, the
date by which the Company expects to render the final decision, the standards on
which entitlement to benefits are based, the unresolved issues that prevent a
decision on the claim and the additional information needed to resolve those
issues.


5.2           Notice of Denial.  If an Eligible Employee is denied a claim for
benefits under the Plan, the Company shall provide to such claimant written
notice of the denial which shall set forth:


(a)           the specific reasons for the denial;


(b)           specific references to the pertinent provisions of the Plan on
which the denial is based;


(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)           an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures.


5.3           Right to Review.  After receiving written notice of the denial of
a claim, a claimant or his or her representative shall be entitled to:


(a)           request a full and fair review of the denial of the claim by
written application to the Company;


(b)           request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(c)           submit written comments, documents, records, and other information
relating to the denied claim to the Company; and


(d)           a review that takes into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.
 

 
 

--------------------------------------------------------------------------------

 
 
5.4           Application for Review. If a claimant wishes a review of the
decision denying his or her claim to benefits under the Plan, he or she must
submit the written application to the Company within sixty (60) days after
receiving written notice of the denial.


5.5           Hearing.  Upon receiving such written application for review, the
Company may schedule a hearing for purposes of reviewing the claimant’s claim,
which hearing shall take place not more than thirty (30) days from the date on
which the Company received such written application for review.


5.6           Notice of Hearing.  At least ten (10) days prior to the scheduled
hearing, the claimant and his or her representative designated in writing by him
or her, if any, shall receive written notice of the date, time, and place of
such scheduled hearing.  The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for the claimant’s convenience, on
another reasonable date or at another reasonable time or place.


5.7           Decision on Review.  No later than sixty (60) days following the
receipt of the written application for review, the Company shall submit its
decision on the review in writing to the claimant involved and to his or her
representative, if any, unless the Company determines that special circumstances
(such as the need to hold a hearing) require an extension of time, to a day no
later than one hundred twenty (120) days after the date of receipt of the
written application for review.  If the Company determines that the extension of
time is required, the Company shall furnish to the claimant written notice of
the extension before the expiration of the initial sixty (60) day period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Company expects to render its decision on
review.  In the case of a decision adverse to the claimant, the Company shall
provide to the claimant written notice of the denial which shall include:


(a)           the specific reasons for the decision;


(b)           specific references to the pertinent provisions of the Plan on
which the decision is based;


(c)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and


(d)           an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review.


5.8           Filing a Claim.  No claim may be filed with a court regarding a
denial of a claim for benefits under the Plan until the Eligible Employee has
exhausted the administrative review procedures under the Plan as set forth in
this Section 5.  All claims for benefits denied under the Plan must be brought
in a federal court for Knox County, Tennessee, within ninety (90) days after the
Eligible Employee receives his or her decision on review pursuant to Section
5.7.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Section 6
Administration and Financing of the Plan


6.1           Plan Administration. The Plan shall be administered by the Plan
Administrator.  The Plan Administrator shall have all such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the power to construe or interpret the Plan, to determine all
questions of eligibility hereunder, and to perform such other duties as may from
time to time be delegated to it by the Board.  The Plan Administrator may
prescribe such forms and systems and adopt such rules and methods and tables as
it deems advisable.  It may engage such agents, attorneys, accountants,
actuaries, medical advisors, or clerical assistants (none of whom need be
members of the Plan Administrator) as it deems necessary for the effective
exercise of its duties, and may delegate to such agents any power and duties
both ministerial and discretionary, as it may deem necessary and
appropriate.  Any action taken by an agent or representative shall be considered
to be the action of the Plan Administrator, when the agent or representative is
acting within the scope of the authority delegated to it by the Plan
Administrator, and the Plan Administrator shall be responsible for all such
actions.


6.2           Discretionary Authority.  The Plan Administrator shall have the
responsibility and the discretionary authority to construe the terms of the Plan
and shall determine all questions arising in the administration, interpretation
and application of the Plan, including, but not limited to, those concerning
whether an Eligible Employee has met the necessary requirements of Section 3 to
receive benefits under the Plan.  All determinations by the Plan Administrator
shall be conclusive and binding on all Eligible Employees subject to the
provisions of the Plan and subject to applicable law.


6.3           Books and Records.  The records of the Employers shall be
conclusive evidence as to all information contained therein with respect to the
basis for participation in the Plan and for the calculation of severance
benefits.  The Plan Administrator shall keep all individual and group records
relating to Participants and all other records necessary for the proper
operation of the Plan.  Such records shall be made available to the Employers
and to each Participant for examination during normal business hours except that
a Participant shall examine only such records as pertain exclusively to the
examining Participant and the Plan.  The Plan Administrator shall prepare and
shall file as required by law or regulation all reports, forms, documents and
other items required by ERISA, the Code and every other relevant statute, each
as amended, and all regulations thereunder and shall retain appropriate records
thereof


6.4           Status of Plan Administrator.  The Plan Administrator shall be the
“administrator” of the Plan as described in ERISA.  The Plan Administrator shall
be a named fiduciary of the Plan.
 
Section 7
Amendment and Termination


The Plan is completely voluntary on the part of the Company and Employers and
neither its existence nor its continuation shall be construed as creating any
contractual right to or obligation for its continued existence.  The Company
reserves the right at any time to modify or terminate the Plan by resolution of
the Board of Directors; provided, however, that in the event the Plan is
terminated or in the event the Plan is amended to reduce benefits, the specific
provisions of the Plan with respect to claims arising prior to the amendment or
termination shall control, and no amendment or
 
 
 
 

--------------------------------------------------------------------------------

 
 
termination shall have the effect of retroactively changing or depriving
Participants of rights already accrued under the Plan.  Any Participant’s right
to benefits under the Plan shall accrue on a Participant’s Layoff
Date.  Notwithstanding the foregoing, the Board of Directors may delegate the
authority to amend the Plan to an officer or officers of the Company.  An
amendment or termination of the Plan shall apply to all Employers then
sponsoring the Plan.


Section 8
Miscellaneous Provisions


8.1           No Waiver.  The failure of the Company to enforce at any time any
of the provisions of the Plan shall in no way be construed to be a waiver of
these provisions, nor in any way to affect the validity of the Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.


8.2           Headings.  Article headings are for convenience only and the
language of the Plan itself shall be controlling.


8.3           Assignment and Alienation.  Except as required by law, the
benefits payable under this Plan will not be subject to alienation, transfer,
assignment, garnishment, execution or levy of any kind, and any attempt to cause
any benefits to be so subjected will not be recognized.  In the event of the
death of Participant, any benefits to which the Participant may be entitled
shall be payable to his or her estate.


8.4           Successors.  The Plan shall be binding upon assigns of the
Company.  The Plan may be assigned by the Company to a person or entity which is
an Affiliate or a successor in interest to substantially all of the business
operations of the Company.  The terms “Company” and “Employer” in the event of a
permitted assignment hereunder will include any such assignee and in the event
that the Employer causes the Eligible Employee’s employment to be directly
transferred to the employment of another legal entity or the Employer acquiesces
in such transfer, the Eligible Employee will not be deemed to have had a
Termination of Employment hereunder as a result of such transfer.


8.5           Choice of Law.  This Plan is construed under, to the extent not
preempted by Federal law, enforced in accordance with and governed by, the laws
of the State of Georgia, without reference to the principles of conflict of
laws.  If any provision of this Plan is found to be invalid, such provision
shall be deemed modified to comply with applicable law and the remaining terms
and provisions of this Plan will remain in full force and effect.


8.6           Severability.  Should any provisions or portion of the Plan be
deemed or held to be invalid, illegal or unenforceable for any reason, the same
shall not invalidate or otherwise affect any other provisions of the Plan, and
the Plan shall be construed as if the invalid, illegal or unenforceable
provision or portion of the Plan had never been contained herein.


8.7           Overpayments.  If any overpayment is made under the Plan for any
reason, the Employer will have the right to recover the overpayment.  The
Participant shall cooperate fully with the Plan and return any overpayment.
 
 
 
 

--------------------------------------------------------------------------------

 


8.8           280G Taxes.  In the event that it is determined that any payment
or benefits provided under the Plan would not be fully deductible to an Employer
by reason of the limitations of Code Section 280G, the amounts of any such
payments or benefits under the Plan will be reduced by the minimum amount
necessary to provide that no payments or benefits provided to the Participant
will fail to be deductible by the Employer by reason of the limitations under
Code Section 280G and no excise tax under Code Section 4999 will be imposed on
such Participant.


               8.9           No Guarantee of Employment.  Nothing contained in
this Plan shall be construed as a contract of employment between the Company or
any Affiliate and a Participant, or as a right of any Participant to be
continued in the employment of any such entity, or as a limitation of the right
of an Employer to discharge any Participant with or without Cause.  Nor shall
anything contained in this Plan affect the eligibility requirements under any
other plans maintained by the Employer, nor give any person a right to coverage
under any other plan.


8.10        Notice.  Any notice given hereunder is sufficient if given to the
Employee by the Employer, or if mailed to the Employee to the last known address
of the Employee as such address appears on the records of the Employer.


8.11        Service of Process.  The Company shall be the designated recipient
of service of process with respect to legal actions regarding the Plan.


8.12        No Guarantee of Tax Consequences.  The Employer makes no commitment
or guarantee that any amounts paid to or for the benefit of a Participant under
this Plan will be excludable from the Participant's gross income for federal,
Social Security, or state or local income tax purposes, or that any other
federal, Social Security, or state or local income tax treatment will apply to
or be available to any Participant.  It shall be the obligation of each
Participant to determine whether each payment under this Plan is excludable from
the Participant's gross income for federal, Social Security, and state or local
income tax purposes, and to notify the Plan Administrator if the Participant has
reason to believe that any such payment is so excludable.


8.13        Limitation of Liability.  Neither any Employer nor the Plan
Administrator shall be liable for any act or failure to act which is made in
good faith pursuant to the provisions of the Plan, except to the extent required
by applicable law.  It is expressly understood and agreed by each Eligible
Employee who becomes a Participant that, except for its willful misconduct or
gross neglect, neither any Employer nor the Plan Administrator shall be subject
to any legal liability to any Participant, for any cause or reason whatsoever,
in connection with this Plan, and each such Participant hereby releases the
Employer, its officers and agents, and the Plan Administrator, and its agents,
from any and all liability or obligation except as provided in this Section.


8.14        Incompetency.  If the Plan Administrator finds that a Participant is
unable to care for his or her affairs because of illness or accident, then
benefits payable hereunder, unless claim has been made therefor by a duly
appointed guardian, committee, or other legal representative, may be paid in
such manner as the Plan Administrator will determine, and will constitute a
complete discharge of all liability for any payments or benefits to which such
Participant was or would have been otherwise entitled under the Plan.


 
 

--------------------------------------------------------------------------------

 
 
8.15       Several, and Not Joint, Obligations.  The obligation to pay benefits
to any Participant under this Plan is the sole obligation of the Employer who
has employed the Participant and for whom such Participant has performed
services, and payment of such benefits is not the obligation of any other
Employer or their affiliates.


Section 9
ERISA Information


9.1         Statement of ERISA Rights.  A Participant in the Plan is entitled to
certain rights and protections under ERISA.  ERISA provides that all
Participants will be entitled to (a) examine, without charge, at the Plan
Administrator’s office, and at other specified locations, all Plan documents;
and (b) obtain copies of all Plan documents upon written request to the Plan
Administrator, who may make a reasonable charge for the copies.  In addition to
creating rights for Participants, ERISA imposes duties upon the people who are
responsible for the operation of an employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Participants.  No one, including the Company or
other person, may fire an employee or otherwise discriminate against an employee
in any way to prevent the employee from obtaining a benefit under this Plan or
exercising his or her rights under ERISA.  If a claim for a welfare benefit is
denied in whole or in part, an employee must receive a written explanation of
the reason for the denial.  Within certain time limits specified under Section
5, an employee has the right to have the Plan review and reconsider a
claim.  Under ERISA, there are steps an employee can take to enforce the above
rights.  For instance, if an employee requests materials from the Plan and does
not receive them within 30 days, the employee may file suit in a federal
court.  In such a case, the court may require the Plan Administrator to provide
the materials and pay the employee up to $110 a day until the employee receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If an employee has a claim for benefits
hereunder which is denied or ignored, in whole or in part, the employee may file
suit in a state or federal court.  If it should happen that Plan fiduciaries
misuse the Plan’s money, or if an employee is discriminated against for
asserting his or her rights, the employee may seek assistance from the U.S.
Department of Labor, or the employee may file a suit in a federal court.  The
court will decide who should pay court costs and legal fees.  If the employee is
successful, the court may order the person sued to pay these costs and fees.  If
the employee loses, the court may order the employee to pay these costs and
fees, for example, if it finds the employee’s claim is frivolous.


If an employee has any questions about the Plan, the employee should contact the
Plan Administrator.  If the employee has any questions about this statement or
about his or her rights under ERISA, he or she should contact the nearest office
of Employee Benefits Security Administration, U. S. Department of Labor, listed
in your telephone directory (formerly known as the Pension and Welfare Medical
Benefits Administration) or the Employee Benefits Security Administration, U. S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D. C. 20210.  An
employee may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.


9.2           Official Name of the Plan.  Ruby Tuesday, Inc. Severance Pay Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
9.3           Name of Plan Sponsor/Plan Administrator.  [Reserved.]  The Plan
Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions a Participant may have about the Plan.


9.4           Employer Identification Number.  63-0475239
.
9.5           Plan Number.  5__.


9.6           Type of Plan.  Employee Welfare Severance Benefit Plan.


9.7           End of Plan Year.  December 31.


9.8           Type of Administration.  Employer Administration.




IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of the 21
day of July, 2010.


RUBY TUESDAY, INC.




By:   /s/ Samuel E. Beall, III
Samuel E. Beall, III
Chairman, Chief Executive Officer and President


[CORPORATE SEAL]




ATTEST:




/s/ Scarlett May
Secretary


--------------------------------------------------------------------------------
